ORDER
This matter came before the Court on the Joint Petition for Reprimand by Consent submitted by the Attorney Grievance Commission of Maryland, Petitioner, and Michael J. Miller, Respondent. The Court having considered the Petition, it is this 23rd day of February, 2005,
ORDERED, by the Court of Appeals of Maryland that the Respondent, Michael J. Miller, be, and he hereby is, reprimanded for his violation of Rule 5.5(a) of the Maryland Rules of Professional Conduct by engaging in the unauthorized practice of law in Mississippi.